IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                      SUBMITTED ON BRIEFS JULY 20, 2011

              JARED AJANI LIMA v. MARCIA GABRIEL LIMA

             Direct Appeal from the Chancery Court for Madison County
                      No. 64920     James F. Butler, Chancellor


                 No. W2010-02027-COA-R3-CV - Filed August 9, 2011


This appeal involves parental relocation. Mother intended to relocate from Tennessee to Las
Vegas with the parties’ two children in order to accept another position with her current
employer. Father filed a petition opposing the relocation and seeking modification of the
parenting plan to be named primary residential parent. The trial court found that the parties
were not spending substantially equal intervals of time with the children, and that the move
had a reasonable purpose. Therefore, it permitted Mother to relocate with the children
pursuant to Tennessee Code Annotated section 36-6-108. Father raises numerous issues on
appeal. For the following reasons, we affirm.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

G. Michael Casey, Jackson, Tennessee, for the appellant, Jared Ajani Lima

No appearance on behalf of the appellee, Marcia Gabriel Lima
                                         OPINION

                           I.   F ACTS & P ROCEDURAL H ISTORY

       Jared Lima (“Father”) and Marcia Lima (“Mother”) moved to Tennessee from New
York in 2005. They divorced in March of 2009, when their two daughters were ages nine
and six. Mother was designated primary residential parent and given 230 days of residential
parenting time with the children each year. Father was awarded 135 days of residential
parenting time, which would consist of the two days per week when Father was not working,
certain holidays, and four weeks during the summer. The parenting plan also provided that
the parties would work together to provide Father with “extra time” with the children when
he had time off work.

       On June 17, 2010, Mother sent a letter to Father, informing him that she would be
relocating to Las Vegas, Nevada with the children and that their last day in Jackson,
Tennessee would be June 22. The letter stated that Mother had accepted a new position with
her employer and that she was enclosing a copy of a letter from her employer that would
explain the “short notice.”

        On June 21, 2010, Father filed a “Complaint to Prevent Parental Relocation and to
Modify Permanent Parenting Plan” in the Chancery Court of Madison County. Father
alleged that a material change in circumstances had occurred and that it was in the children’s
best interest that he be named primary residential parent. Specifically, he alleged that Mother
had notified him that she intended to move with the children to Las Vegas, and that he had
been exercising more parenting time with the children than provided in the parenting plan
due to a change in his employment. Father submitted a proposed parenting plan, and he also
sought a temporary restraining order that would prohibit Mother from moving the children
out of the court’s jurisdiction.

       The trial court subsequently entered a temporary restraining order preventing Mother
from moving the children outside the court’s jurisdiction pending further orders of the court.
Mother proceeded with her move to Las Vegas, Nevada, and the children resided with Father
pending further proceedings. Mother filed a response to Father’s complaint to prevent
parental relocation and to modify the parenting plan, in which Mother admitted that the
parenting plan should be modified due to a material change in circumstances, but denied that
Father was exercising more parenting time than that provided in the parenting plan. Among
other things, Mother alleged that she had complied with the notice provision of the parental
relocation statute, Tenn. Code Ann. § 36-6-108, that she should remain the primary
residential parent, and that she should be permitted to relocate with the children. She
submitted a proposed parenting plan as well.

                                              -2-
       On August 10, 2010, the trial court heard testimony from eight witnesses. Thereafter,
the court entered a final order in which it found that Mother and Father were not spending
substantially equal intervals of time with the children and that there was a reasonable purpose
for Mother’s move to Las Vegas. As such, the court permitted Mother to relocate to Las
Vegas with the children and adopted her proposed parenting plan. The court dismissed
Father’s complaint to prevent relocation and to modify the parenting plan. It also awarded
Mother her attorney’s fees. Father timely filed a notice of appeal.

                                  II.    I SSUES P RESENTED

       Father presents the following issues, slightly restated, for review on appeal:

1.     Whether the trial court erred in granting relief to Mother when she failed to file a
       petition to alter visitation pursuant to Tennessee Code Annotated section 36-6-108(b)
       or other pleading requesting relief;
2.     Whether the trial court erred by not allowing Father to present evidence regarding the
       applicable statutory factors pursuant to Tennessee Code Annotated section 36-6-108;
3.     Whether the trial court erred in allowing Mother to relocate with the children when
       she failed to provide proper notice of her intent to relocate pursuant to Tennessee
       Code Annotated section 36-6-108(a);
4.     Whether the trial court erred in finding that the parents do not spend a substantially
       equal amount of parenting time with the children;
5.     Whether the trial court erred in finding a reasonable purpose for Mother’s move;
6.     Whether the trial court erred in failing to grant Father’s petition to modify the
       parenting plan and failing to name him primary residential parent;
7.     Whether the trial court erred in deciding to award Mother her attorney’s fees and in
       awarding an excessive amount;
8.     Whether the trial court erred in failing to award Father his attorney’s fees; and
9.     Whether Father should be awarded attorney’s fees on appeal.

For the following reasons, we affirm the decision of the chancery court in all respects and
deny Father’s request for attorney’s fees on appeal.

                               III.     S TANDARD OF R EVIEW

       In child custody cases, we review a trial court’s findings of fact de novo upon the
record and presume the findings are correct, unless the preponderance of the evidence is
otherwise. Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). For the evidence to
preponderate against a trial court’s finding of fact, it must support another finding of fact
with greater convincing effect. Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App.

                                              -3-
2005). Appellate courts are reluctant to second-guess a trial court’s custody decision where
so much depends on the trial court’s assessment of the witnesses’ credibility. Nelson v.
Nelson, 66 S.W.3d 896, 901 (Tenn. Ct. App. 2001); Steen v. Steen, 61 S.W.3d 324, 328
(Tenn. Ct. App. 2001). “Custody decisions often hinge on subtle factors, such as the parents’
demeanor and credibility during the proceedings.” Joiner v. Griffith, No. M2004-02601-
COA-R3-CV, 2006 WL 2135441, at *2 (Tenn. Ct. App. July 31, 2006) (citing Adelsperger
v. Adelsperger, 970 S.W.2d 482, 485 (Tenn. Ct. App. 1997)). Unlike this Court, trial courts
are in a position to observe the witnesses and to assess their credibility. Keisling v. Keisling,
196 S.W.3d 703, 721 (Tenn. Ct. App. 2005); Buckles v. Riggs, 106 S.W.3d 668, 676 (Tenn.
Ct. App. 2003). If no error in the trial court’s ruling is evident from the record, the ruling
must stand. Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001).

                                       IV.   D ISCUSSION

        “In 1998, our state legislature enacted Tennessee Code Annotated section 36-6-108,
which applies when a parent seeks to relocate outside the state or more than 100 miles away
from the other parent residing within the state.” Kawatra v. Kawatra, 182 S.W.3d 800, 802
(Tenn. 2005). The statute was enacted to provide consistency in relocation proceedings.
Helton v. Helton, No. M2002-02792-COA-R3-CV, 2004 WL 63478, at *4 (Tenn. Ct. App.
Jan. 13, 2004). It provides that a parent who desires to relocate shall send notice by mail to
the other parent of his or her intent to move at least sixty days prior to the move unless
excused by a court for exigent circumstances. Tenn. Code Ann. § 36-6-108(a). The notice
must contain the location of the proposed new residence, reasons for the proposed relocation,
and a statement that the other parent may file a petition in opposition to the move within
thirty days. Id. In the event no petition in opposition to the proposed relocation is filed
within thirty days of receipt of the notice, the parent proposing to relocate with the child shall
be permitted to do so. Tenn. Code Ann. § 36-6-108(g).

        Under the statute, the appropriate standard to be applied when the other parent does
file a petition in opposition to removal of the child depends upon whether the parents actually
spend substantially equal amounts of time with the child. Thus, the trial court must first
decide whether the parents are “actually spending substantially equal intervals of time with
the child.” Tenn. Code Ann. § 36-6-108(c), (d). If they do, no presumption in favor of or
against relocation arises, and the court decides the petition to relocate on the basis of the
child’s best interest. Tenn. Code Ann. § 36-6-108(c). “The approach differs if the parents
are ‘not actually spending substantially equal intervals of time with the child.’” Kawatra, 182
S.W.3d at 802. The statute “reflects a legislatively mandated presumption in favor of
relocating custodial parents who spend ‘the greater amount of time with the child.’” Elder
v. Elder, No. M1998-00935-COA-R3-CV, 2001 WL 1077961, at *5 (Tenn. Ct. App. Sept.
14, 2001). If the parent who seeks to relocate with the child spends the greater amount of

                                               -4-
time with the child, the court “shall” permit the relocation unless the other parent can
establish that the relocation: 1) does not have a reasonable purpose; 2) poses a threat of
specific and serious harm to the child that outweighs the threat of harm from a change of
custody; or 3) is due to a vindictive motive in that it is intended to defeat or deter visitation
rights of the other parent. Tenn. Code Ann. § 36-6-108(d). The parent opposing the
relocation bears the burden of proof to establish one of these three grounds, and if he or she
fails to do so, the relocation shall be permitted. In re Iyana R.W., No. E2010-00114-COA-
R3-JV, 2011 WL 2348458, at *3 (Tenn. Ct. App. Jun. 8, 2011) (citing Clark v. Clark, No.
M2002-03071-COA-R3-CV, 2003 WL 23094000, at *3 (Tenn. Ct. App. Dec. 20, 2003)).
If one of these three circumstances is shown, the court then proceeds to a best interest
analysis. Tenn. Code Ann. § 36-6-108(e).

                         A.    Considering the Issue of Relocation

        Father’s first argument on appeal is that the trial court erred in considering the issue
of relocation and allowing Mother to move because Mother failed to file a pleading
requesting relief. As previously discussed, shortly after Mother sent Father the letter
informing him of her intent to relocate, Father filed a “Complaint to Prevent Parental
Relocation and to Modify Permanent Parenting Plan.” Mother then filed a response to
Father’s complaint, in which she basically argued that Father’s complaint should be
dismissed, that she should remain primary residential parent, that she should be permitted to
relocate with the children, and that the trial court should adopt the proposed parenting plan
that she submitted along with her response. At the beginning of the final hearing before the
trial court, Father’s attorney argued that because Mother had not filed a petition to alter
visitation, the parental relocation statute was not “triggered,” and the court should not even
hold a hearing on the issue of relocation. The trial judge stated that it was Father who
“pulled the trigger” on the issue by filing the “Complaint to Prevent Parental Relocation,”
and he stated that he intended to hear the case on the merits due to the interests of the
children involved.

        We find no error in the trial court’s decision. The pleading filed by Father, coupled
with Mother’s response, squarely presented the issues contemplated by the relocation statute.
See Connell v. Connell, No. 03A01-9808-CV-00282, 2000 WL 122204, at *5 (Tenn. Ct.
App. E.S. Jan. 25, 2000). Father argues that Mother was required to file a “petition to alter
visitation” pursuant to Tennessee Code Annotated section 36-6-108(b), but subsection (b)
applies “where there is no objection to a parent’s relocation but the parents do not agree on
visitation and support.” Cundiff v. Cundiff, No. M2007-01538-COA-R3-CV, 2009 WL
454217, at *3 (Tenn. Ct. App. Feb. 23, 2009). Because Father filed a petition in opposition
to removal of the child, as contemplated by the relocation statute, and Mother filed a
response, we find no reversible error in the trial court’s consideration and resolution of the

                                               -5-
issue.

                              B.    Failure to Allow Evidence

        Father’s second issue is somewhat perplexing. He argues that the trial court erred “by
not allowing [him] to present evidence at the final hearing regarding parental relocation and
the standards of proof required[.]” Father states that it was “implicit in the trial court’s
statements that the court was not considering the provisions of Section 36-6-108 because
[Mother] had failed to file a Petition seeking relief.” We disagree. As previously discussed,
the trial judge stated that he was there to consider Father’s petition to prevent relocation and
that he intended to proceed with hearing the case on the merits due to the interests of the
children. At the conclusion of Father’s argument that the issue of relocation should not be
considered, the trial judge stated that he intended to “go ahead and hear the case, and we’ll
move forward and you can note your exception.” Counsel for Father then stated that the
court would have to decide whether the parties were spending substantially equal time with
the children in order to decide whether part (c) or part (d) of the relocation statute applied.
The trial judge responded by stating that according to the parties’ parenting plan, this “would
be a (d) case unless the father is able to prove or show that he has had the . . . children
substantially equal time.” Father then called his first witness without further discussion or
objection. We find no support for Father’s argument on appeal that he was “not allowed to
put on evidence of which part should apply under the facts and circumstances of the present
case.” Father testified regarding the amount of time that he and Mother spent with the
children, and his attorney questioned numerous other witnesses about the issue as well.
Therefore, Father’s argument that he was not allowed to present evidence at the final hearing
is without merit.

                              C.   Notice of Intent to Relocate

       Next, Father argues that the trial court should not have allowed Mother to relocate
with the children due to deficiencies in the notice she provided prior to her relocation. Father
points out that Mother’s letter was sent only five days before she intended to move with the
children, when the statute requires sixty days’ notice, and that her letter failed to inform him
of the location of her proposed new residence or of the fact that he could file a petition in
opposition to the move within thirty days.

       Mother testified that she could not provide sixty days’ notice of her move because she
was required to begin work in Las Vegas within two weeks of being informed that she had
been accepted for the position. Father does not cite any cases which hold that deficiencies
in the required notice require a trial court to deny permission to relocate, nor have we
encountered any. Here, the trial court entered a restraining order preventing Mother from

                                              -6-
moving with the children while the case was pending, and the court’s ultimate decision to
allow Mother to move with the children was rendered more than sixty days after Father
received the letter. In addition, Father exercised his right to file a petition in opposition to
the relocation despite Mother’s failure to inform him of his right to do so. Finally, we note
that Mother’s letter did inform Father that she intended to move to Las Vegas, and at trial,
she provided her current address. Thus, it does not appear that Father was prejudiced by any
deficiencies in Mother’s notice of her intent to relocate, and we find no reversible error due
to these alleged deficiencies. See Graham v. Graham, No. E2004-02247-COA-R3-CV,
2005 WL 1467878, at *4 n.3 (Tenn. Ct. App. Jun. 22, 2005) (finding that a mother’s initial
failure to provide notice prior to moving was “cured” by subsequently providing additional
information and due to the fact that the father had availed himself of the right to file a
petition objecting to relocation).

                               D.    Substantially Equal Time

       Next, Father argues that the trial court erred in concluding that he and Mother were
not “actually spending substantially equal intervals of time” with the children. See Tenn.
Code Ann. § 36-6-108(c), (d).

       The relocation statute does not define what constitutes “actually spending substantially
equal intervals of time,” and the courts have not provided bright-line rules for deciding the
issue. Collins v. Coode, No. M2002-02557-COA-R3-CV, 2004 WL 904097, at *3 (Tenn.
Ct. App. Apr. 27, 2004)). Courts have declined to adopt bright-line rules “because custody
decisions, by their very nature, are inherently fact-dependent.” Id. We have also stated that
the common meaning of the phrase “substantially equal” is easily understood:

       The word “substantially” means “essentially,” “to all intents and purposes,” or
       “in regard to everything material.” 17 OXFORD ENGLISH DICTIONARY
       68 (2d ed. 1989). Thus, the plain meaning of the term “substantially equal”
       connotes a relationship that is very close to equality – so close that it may be
       considered equal.
Id.

        Our Supreme Court has explained that when determining whether the parties in a
relocation case are actually spending substantially equal intervals of time with their children,
the number of days to be credited to each parent should be based upon an examination of the
residential parenting schedule and adjustments for any violations to the residential schedule
or for additional time not reflected in the residential schedule. Kawatra, 182 S.W.3d at 801-
802. Because the statute requires consideration of time “actually spent,” the parenting plan
itself “does not necessarily establish the time spent if there is evidence there was substantial

                                              -7-
deviation from that arrangement.” Helton, 2004 WL 63478, at *7.

       Here, the parenting plan provided that Mother would have 230 days of residential time
with the children and that Father would have 135 days. Although the parenting plan
provided that Father would have the children “two days per week when [Father] is not
working,” Father testified at trial that during the past six months,1 he had picked the children
up from school on Tuesday afternoons and kept them until Thursday morning, and “on some
occasions,” he had kept the children from Tuesday afternoon until Friday morning. In other
words, Father testified that sometimes he had the children two nights per week and
sometimes he had them three nights per week. Father later testified that he “primarily” and
“consistently” had the children on Tuesday, Wednesday, and Thursday nights each week, but
he conceded that the schedule varied and that he did not always have the children on
Thursday nights. Mother, on the other hand, testified that it was the parties’ general practice
for Father to pick the children up from school on Tuesday afternoons and keep them only
until Thursday morning. Regarding Father’s testimony that he had the children on some
Fridays, Mother testified, “I don’t know why he’s saying that.” She denied that Father ever
kept the children from Tuesday until Friday morning. In sum, Mother testified that Father
only had the children for two days per week, as provided by the parenting plan, and no more.

        In its final order, the trial court made the following findings, which we deem relevant
to this issue:

       There was a dispute about the number of days during the week Father had
       responsibility for the children. Father said it was often three days and Mother
       said it was never three days, but at the most two days.
               ....
               The Court notes the proof and testimony is sharply disputed,
       particularly as to the level of involvement of each party with the children since
       the divorce. As a result, the Court has been required to engage in credibility
       determinations of the parties and decide which part[y’s] testimony is more
       persuasive and more in line with the other facts of the case which are not in
       dispute. The Court also had the opportunity to observe the parties in their
       testimony and during the trial.
               ....
               Assuming the parties had the number of “days” provided for in the PPP,
       Mother had care of the children for 63.1% of the available time and Father had
       36.9%. As a result, the court finds that the parents are not actually spending


       1
         “[W]hen circumstances permit, the comparison period should be the twelve consecutive months
immediately preceding the relocation hearing.” Kawatra, 182 S.W.3d at 804.

                                                -8-
        substantially equal intervals of time with the children. Thus, as to the
        relocation issues, this case falls under Subsection (d) of Tennessee Code
        Annotated § 36-6-108.

       Father argues on appeal that the trial court simply relied upon the terms of the
parenting plan and failed to consider the amount of time that the parties were “actually”
spending with the children. He argues that “considering [his] testimony that he had kept the
children three days per week during the previous six (6) months prior to trial, [he] would
have spent nearly fifty percent (50%) of the time with the parties’ children.” We disagree
with both of these assertions. From our review of the trial court’s order and the
circumstances of this case, it appears that the judge simply credited Mother’s testimony that
the children were only residing with Father for two nights per week as provided in the
permanent parenting plan. The judge recognized at the beginning of the final hearing that,
according to the parties’ parenting plan, this “would be a (d) case unless the father is able to
prove or show that he has had the . . . children substantially equal time.” (emphasis added).
As such, we disagree with Father’s suggestion that the trial court failed to consider the “time
actually spent” by each parent with the children.

       Moreover, we find that even if Father’s trial testimony is taken as true, it does not
establish that the parties were spending substantially equal intervals of time with the children.
Although Father claimed to have liberal visitation with the children two and sometimes three
nights per week, it did not rise to “substantially equal” intervals of time, considering that
every week, Mother always had the children the greater amount of time. Simply put, we do
not consider Father’s two to three night schedule to be “so close that it may be considered
equal” to Mother’s four to five night schedule. See Collins, 2004 WL 904097, at *3.
Therefore, the trial court’s finding that the parties were not actually spending substantially
equal intervals of time with the children is affirmed.

                                       E.    Reasonable Purpose

       Next, Father argues that the trial court erred in finding a reasonable purpose for
Mother’s move to Las Vegas.2 “[D]eterminations concerning whether a proposed move has
a reasonable purpose are fact-intensive and require a thorough examination of the unique

        2
           As explained above, under subsection (d) of the relocation statute, a parent who spends the greater
amount of time with the child shall be permitted to relocate unless the court finds that the relocation: 1) does
not have a reasonable purpose; 2) poses a threat of specific and serious harm to the child that outweighs the
threat of harm from a change of custody; or 3) is due to a vindictive motive in that it is intended to defeat or
deter visitation rights of the other parent. Tenn. Code Ann. § 36-6-108(d). Here, Father does not argue that
either of the two latter circumstances apply, and the trial court found that they did not. Father limits his
argument to whether Mother’s move was for a reasonable purpose.

                                                      -9-
circumstances of each case.” In re Spencer E., No. M2009-02572-COA-R3-JV, 2011 WL
295896, at *11 (Tenn. Ct. App. Jan. 20, 2011). Again, there are no bright-line rules with
regard to circumstances or factors that constitute a reasonable purpose for a proposed
relocation. In re H.L.B-K., No. M2010-00561-COA-R3-JV, 2010 WL 4940586, at *3
(Tenn. Ct. App. Nov. 30, 2010). “An increase in pay is a factor to be considered when
determining whether there is a reasonable purpose for the proposed relocation; however, that
factor, without more, may be insufficient.” Slaton v. Ray, No. M2004-01809-COA-R3-CV,
2005 WL 2756076, at *3 (Tenn. Ct. App. Oct. 24, 2005). “Other relevant economic factors
that are typically considered include, without limitation, the relative significance of the
increase, the cost of living in the proposed location compared to the present location, the
firmness of the job offer, opportunity for career advancement and economic betterment of
the family unit.” Id. (citing Mitchell v. Mitchell, No. M2004-00849-COA-R3-CV, 2005 WL
1521850, at *3 (Tenn. Ct. App. June 27, 2005); O'Bannon v. O'Bannon, No. E2002-02553-
COA-R3-CV, 2003 WL 22734673, at *2 (Tenn. Ct. App. Nov. 20, 2003)).

        Here, the parties had moved to Jackson, Tennessee, from New York in 2005. Mother
had been a stay-at-home mother throughout the marriage, until the parties separated in 2007.
Shortly thereafter, she began working for her current employer, a collection agency. Mother
testified that she was promoted to manager in December of 2008, and that she had been
required to work longer hours since that time. Subsequently, she applied for the position in
Las Vegas, which was also a management position. Mother testified that in Jackson, she was
generally scheduled to work from 7:30 a.m. to 5:30 p.m., but on two weekdays, she worked
from 12:30 p.m. to 10:30 p.m., and she also worked for four-hour “half days” on Saturdays
and on Sundays. Mother testified that in Las Vegas, she was working from 7:30 a.m. to 5:00
p.m. on Mondays, 7:30 a.m. to 6:00 p.m. on Tuesdays and Thursdays, 11:30 a.m. to 8:00 p.m.
on Wednesdays, and 12:00 p.m. to 6:00 p.m. on Fridays. Mother testified that her new job
was less stressful due to her new work schedule and co-workers. Mother testified that her
salary in Jackson was $33,000 per year plus bonuses. Although her initial salary in Las
Vegas was also $33,000, Mother testified that she had already received a raise to $35,000,
and that she receives higher bonuses in Las Vegas than she did in Jackson due to a different
bonus incentive structure. Mother also testified that there was an open Director position in
the Las Vegas office, to which she hoped to be promoted within three months because she
had the most tenure and experience, and that such a promotion would include “a very big
raise.” Finally, Mother testified that in Las Vegas, she would be closer to her mother and
siblings, who had recently moved from Jackson, Tennessee to Phoenix, Arizona.

       Father argues on appeal that these facts do not demonstrate a reasonable purpose for
Mother’s move. He notes that Mother presented no evidence, besides her own testimony, to
prove that she had received a raise, and he claims that she has a mere “hope” of being
promoted to the Director position. However, the burden was not on Mother to prove the

                                            -10-
reasonableness of her planned relocation; to the contrary, the burden was upon Father to
establish that the relocation was not for a reasonable purpose. See Mann v. Mann, 299
S.W.3d 69, 74 (Tenn. Ct. App. 2009). We note that Father again claims that “[b]ecause the
trial court did not allow [him] to present evidence on the standard of review or parental
relocation, the court did not consider the relative cost of living in Las Vegas, Nevada, as
compared to that in Jackson, Tennessee.” However, as we have already stated, there is
nothing in the record to support Father’s claim that he was not allowed to present evidence
at the final hearing.3 Considering the entire record, we cannot say that the evidence
preponderates against the trial court’s determination that Father failed to prove that Mother’s
move lacked a reasonable purpose. Because no ground existed upon which to deny Mother’s
relocation, we affirm the trial court’s decision to permit her to relocate with the children and
to dismiss Father’s complaint to prevent relocation.

                                  F.     Father’s Petition to Modify

       Father’s next argument is that the trial court erred in failing to grant his petition to
modify the parenting plan. Father argues that a material change in circumstances has
occurred and that it is in the children’s best interest that he be named primary residential
parent. He points to his evidence that he had been more involved with the children and kept
them three days per week during the six months prior to the hearing, and that he kept the
children exclusively during the proceedings below after Mother moved to Las Vegas. We
agree with the trial court’s finding that Father failed to demonstrate a material change in
circumstances sufficient to justify changing the designation of primary residential parent.
We also note that Mother’s relocation to Las Vegas cannot serve as the basis for Father’s
asserted material change in circumstances. See Winans v. Winans, No. M2004-02566-COA-
R3-CV, 2006 WL 1865027, at *7-8 (Tenn. Ct. App. Jun. 30, 2006); Warren v. Warren, No.
W1999-02108-COA-R3-CV, 2001 WL 277965, at *5 (Tenn. Ct. App. Mar. 12, 2001). As
explained in Price v. Bright, No. E2003-02738-COA-R3-CV, 2005 WL 166955, at *12
(Tenn. Ct. App. Jan. 26, 2005):

        If [Father] is arguing that the [] Court now should make a separate best
        interests of the child determination based upon a material change of

        3
           In fact, Father’s attorney stated during closing arguments, “And, of course, we don't have before
us today a Petition to relocate the children, so we didn't address all of the parental relocation issues. And
we can come back and litigate those later. . . . That's why we didn't go through all of those factors[.]”
However, prior to the beginning of the hearing, the trial court had heard Father's argument that the relocation
statute was inapplicable, and after indicating his disagreement, the judge had made it clear that he intended
to proceed with hearing the case. Therefore, we conclude that Father had the opportunity to present evidence
at the hearing, and he simply failed to do so. We find no support for his claim that he was “not allowed” to
present evidence.

                                                     -11-
       circumstances with that material change of circumstances being [Mother’s]
       court approved relocation to [Las Vegas], that position is totally without merit.
       To adopt [Father’s] position that a relocation approved by a court pursuant to
       Tenn. Code Ann. § 36-6-108(d) is a material change of circumstances
       requiring a best interests of the child determination would be to read into
       sub-section (d) a best interests determination requirement that our Legislature
       chose not to include. It is not the role of this Court to amend by judicial order
       a statute enacted by our Legislature.

A finding that a proposed move has a reasonable purpose “eliminates any argument that such
a move is a change of circumstances ‘which makes a change in custody in the child's best
interests.’” Clark v. Clark, No. M2002-03071-COA-R3-CV, 2003 WL 23094000, at *7
(Tenn. Ct. App. Dec. 30, 2003) (quoting Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn.
2002)). Accordingly, we affirm the trial court’s decision to dismiss Father’s petition to
modify.

                                    G.   Attorney’s Fees

       Finally, Father argues that the trial court erred in deciding to award Mother her
attorney’s fees and in awarding an excessive amount of attorney’s fees to Mother. He argues
that the trial court should have awarded him his attorney’s fees, and that he should be
awarded attorney’s fees on appeal.

       Tennessee Code Annotated section 36-6-108(i) provides that “[e]ither parent in a
parental relocation matter may recover reasonable attorney fees and other litigation expenses
from the other parent in the discretion of the court.” Thus, we review the trial court’s
decision to award such fees under the abuse of discretion standard. In re H.L.B-K., 2010
WL 4940586, at *6. “Under this standard, we are required to uphold the trial court’s ruling
‘as long as reasonable minds could disagree about its correctness,’ and ‘we are not permitted
to substitute our judgment for that of the trial court.’” Id. (quoting Caldwell v. Hill, 250
S.W.3d 865, 869 (Tenn. Ct. App. 2007)).

       Here, the trial court awarded Mother $3,050 in attorney’s fees. We are unable to
conclude that the trial court abused its discretion in making such an award or in denying
Father’s request for attorney’s fees. Exercising our discretion, we also decline to award
Father his attorney’s fees on appeal.




                                             -12-
                                     V.   C ONCLUSION

        In conclusion, Tennessee Code Annotated section 36-6-108 requires that Mother be
permitted to relocate with the children to Las Vegas because she spends the greater amount
of time with the children, and Father did not establish that the move lacked a reasonable
purpose, posed a threat of serious and specific harm to the children, or was due to a
vindictive motive. This result should not be construed as a negative reflection of Father’s
parenting ability, as both Mother and Father clearly love and support their children. Under
the facts of this case and the applicable statute, however, there are no grounds to deny
Mother permission to move with the children. We therefore affirm the decision of the
chancery court. Father’s request for attorney’s fees on appeal is respectfully denied. Costs
of this appeal are taxed to the appellant, Jared Lima, and his surety, for which execution may
issue if necessary.


                                                    _________________________________
                                                    ALAN E. HIGHERS, P.J., W.S.




                                             -13-